DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 2/20/2019.  Claims 1-20 are pending.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 2/20/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	receiving a job posting for an off-duty job from a customer; 
	upon receiving the job posting, automatically accessing a database, the database containing a plurality of records, the plurality of records including a record for each officer eligible for off-duty work; 

	automatically applying a multi-level sort to sort the plurality of records, excluding each excluded record, in a determined order, the determined order spanning in progression from a first record for an officer eligible for off-duty work, to a last record for another officer eligible for off-duty work; and
	automatically communicating an invitation to the officer eligible for off-duty work corresponding to the first record, the invitation being an invitation to perform the off-duty job.
	These steps, as drafted and as a whole, are processes that, under their broadest reasonable interpretations, determine which personnel are eligible for an assignment and offering the assignment to eligible personnel.  If a claim limitation, under its broadest reasonable interpretation, covers personnel assignments but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	These steps, as drafted and as a whole, are also processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computer-implemented method with a first computing system and two computing devices communicating via network communication.  The system, devices, and network are recited in the claims, and described in the specification (paragraphs 30-31), at a high-level of generality (i.e., as a generic computer elements performing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system, devices, and network, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims add to the judicial exception by further defining various claim elements (claims 2-9) or by adding further steps to the abstract idea (claims 10-20).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Milliman et al. (US 2020/0211139) in view of Donnelly et al. (US 6,049,776).  
With respect to claim 1, Milliman teaches a computer implemented method for managing off-duty jobs for officers, said method comprising:
a.	receiving on a first computing system, from a second computing device, a job posting for an off-duty job from a customer (Fig. 1, #100); 
c.	the first computing system automatically applying a first filter to exclude at least one record for an officer eligible for off-duty work, each of the excluded at least one record being an excluded record (paragraph 24, “sort and filter past, current and future details”, where filtering excludes unwanted data); 
d.	the first computing system automatically applying a multi-level sort to sort the plurality of records, excluding each excluded record, in a determined order, the determined order spanning in progression from a first record for an officer eligible for off-duty work, to a last record for another officer eligible for off-duty work (paragraph 24, “sort and filter past, current and future details”); and
e.	the first computing system automatically communicating, via network communication, to a third computing device, an invitation to the officer eligible for off-duty work corresponding to the first record, the invitation being an invitation to perform the off-duty job (claim 8).
Although Milliman’s teachings of filtering and sorting suggests a database to be filtered and sorted, Milliman does not specifically teach (b) upon receiving the job posting, the first computing system automatically accessing a database, the database containing a plurality of records, the plurality of records including a record for each officer eligible for off-duty work or (c) that the filtering takes place after accessing the database.  In the analogous art of project staffing, Donnelly teaches upon receiving the search parameters from Managers, equivalent to receiving a job posting, automatically accessing a database, the database containing a plurality of records, the plurality of records including a record for each employee (col. 12, lines 46-51) and Filter by Grade occurring after accessing the database (c. 31, ll. 26-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Donnelly’s teachings of accessing and searching the database for appropriate 
Concerning claims 14 and 15, Milliman teaches the computer implemented method of claim 1, further comprising a step of the first computing system automatically receiving, via network communication, from the third computing device, a start communication from the officer eligible for off-duty work corresponding to the first record, the start communication being time stamped and indicating that the officer has begun to perform the off-duty job (claim 14) and automatically receiving, via network communication, from the third computing device, an end communication from the officer eligible for off-duty work corresponding to the first record, the end communication being time stamped and indicating that the officer has ceased to perform the off-duty job (claim 15) (Fig. 1, # 108 with paragraph 23, “the law enforcement person works the extra-duty detail and checks-in/-out in the scheduling system”).
Concerning claim 16, Milliman teaches the computer implemented method of claim 15, further comprising a step of the first computing system automatically determining, based upon the start communication and the end communication, a payment amount to the officer for the officer performing the off-duty job (Fig. 3, #132 with paragraph 25, “the scheduling system processes the extra duty pay”).
Concerning claim 17, while Milliman teaches the computer implemented method of claim 15, Milliman does not specifically teach the method further comprising a step of the first computing system automatically determining, based upon the start communication and the end communication, a payment amount to a department employing the officer for the officer performing the off-duty job.  However, Milliman does teach that the system “shows that law 
Concerning claim 18, while Milliman teaches the computer implemented method of claim 15, the off-duty job requiring use of an official department vehicle (paragraphs 14 and 24, “cruiser is requested”), Milliman does not specifically teach the method further comprising a step of the first computing system automatically determining a payment amount to a department employing the officer for use of the official department vehicle.  Given the above referenced teaching that “The scheduling system may also then invoices the customers”  (paragraph 25), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have of the first computing system automatically determine a payment amount to a department employing the officer for use of the official department vehicle since so doing provides an efficient billing system and since “A person of ordinary skill in the art is also a .
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Milliman et al. (US 2020/0211139) in view of Donnelly et al. (US 6,049,776) and InTime.com (“InTime | Extra Duty & Special Events Scheduling”, download from the InTime.com. website of 12/24/2018 via internet.archive.org on 2/27/2021).
Concerning claim 2, Milliman does not specifically teach, but Donnelly teaches the computer implemented method of claim 1, each record of the plurality of records including a plurality of fields, the plurality of fields including an identifier for an employee, a Title for the employee (equivalent to a rank for the officer eligible for off-duty work), and the date of hire (equivalent to a seniority indicator for the officer eligible for off-duty work).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the employee record fields of Donnelly with the officer eligible for off-duty work of Milliman since the fields of Donnelly provide for efficient searching of the database to find the appropriate officer to assign.
	Milliman and Donnelly do not specifically teach that the fields also include a total hours worked quantity for off-duty jobs worked by the officer eligible for off-duty work during a determined period of time, and an indicator of the time to a preceding off-duty job worked by the officer eligible for off- duty work.  In the analogous art of assigning officers to extra-duty opportunities, InTime teaches “InTime automatically filters all employee sign-ups based on your KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (Id. at 420, 82 USPQ2d 1397); thus Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”(Id. at 418, 82 USPQ2d at 1396).
Concerning claim 3, Milliman and Donnelly do not specifically teach the computer implemented method of claim 2, the step of automatically applying a first filter comprising automatically applying a first filter to exclude each record that includes at least one of the following fields:  the rank being a determined rank, the total hours worked quantity not being less than a determined limit, and the indicator of the time to a preceding off-duty job worked by the officer eligible for off- duty work not being greater than a determined limit.  Given the above referenced teaching of InTime, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the first filter to exclude each record that includes the indicator of the time to a preceding off-duty job worked by the officer eligible for .
Claims 4-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Milliman et al. (US 2020/0211139) in view of Donnelly et al. (US 6,049,776) and InTime.com (“InTime | Extra Duty & Special Events Scheduling”, download from the InTime.com. website of 12/24/2018 via internet.archive.org on 2/27/2021) and in further view of Official Notice.
Concerning claims 4-7, while Milliman, Donnelly and InTime teach the computer implemented method of claim 2, Milliman, Donnelly and InTime do not specifically teach the step of automatically applying a multi-level sort comprising automatically sorting records by: 
at least two sort levels, the two sort levels including two of the following: the rank, the total hours worked quantity, and the indicator of the time to a preceding off-duty job worked by the officer eligible for off- duty work (claim 4)
at least three sort levels, the three sort levels including the following: the rank, the total hours worked quantity, and the indicator of the time to a preceding off-duty job worked by the officer eligible for off- duty work (claim 5).
at least two sort levels, the two sort levels including the following: the rank sorted in descending order, the total hours worked quantity sorted in ascending order, and the indicator of the time to a preceding off-duty job worked by the officer eligible for off- duty work sorted in descending order (claim 6) or 
at least three sort levels, the three sort levels including the following: the rank sorted in descending order, the total hours worked quantity sorted in ascending order, and the indicator of the time to a preceding off-duty job worked by the officer eligible for off- duty work sorted in descending order (claim 7).
	It is officially noticed that sorting first by the Job Title (equivalent to rank) in descending order, then the total hours worked in ascending order, and the indicator of the time to a preceding off-duty job worked by the employee in descending order in determining who should be given an opportunity to work overtime was old and well known at the before the effective filing date of the invention.  As an example, the examiner spent many years supervising the activities of engineering testing labs and engineering field technicians.  Some overtime jobs required technicians of at least a certain rank and expertise, for example Soil Technician III, so that, for those jobs, it was necessary to first sort by rank in descending order.  Others were distributed equitably by considering the total hours worked in ascending order to fairly distribute the overtime hours, and then how recently a technician had worked an off-duty job in descending order so that those who had not worked overtime recently had the opportunity to do so.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to sort first by the Job Title (equivalent to rank) in descending order, then the total hours worked in ascending order, and, finally the indicator of the time to a preceding off-duty job worked by the employee in descending order in determining who should be given an opportunity 
Concerning claim 8, Milliman teaches the computer implemented method of claim 2, the step of automatically applying a multi-level sort comprising automatically sorting records by at least three sort levels, the three sort levels including the following sorts in the an order determined by input from the second computing device (paragraphs 24 and 25, “Customer representatives are able to manually override settings to meet unique requirements of particular extra duty details”).  The remainder of claim 8 substantially repeats the subject matter of claim 7 and is rejected with the same art and rationale as claim 7.
Concerning claim 9, while Milliman, Donnelly and InTime teach the computer implemented method of claim 2, Milliman, Donnelly and InTime do not specifically teach the step of automatically applying a multi-level sort comprising automatically sorting records by at least three sort levels, the three sort levels including the following sorts in the following order: first, the indicator of the time to a preceding off-duty job worked by the officer eligible for off-duty work sorted in descending order; second, the total hours worked quantity sorted in ascending order; and third, the rank sorted in descending order.  
	It is officially noticed that sorting first by the indicator of the time to a preceding off-duty job worked by the officer eligible for off-duty work sorted in descending order; second, the total hours worked quantity sorted in ascending order; and third, the rank sorted in descending order in determining who should be given an opportunity to work overtime was old and well known at the before the effective filing date of the invention.  As an example, when overtime jobs did not require a specific rank and/or expertise, the sort comprised first by how recently a technician had .
Claims 10-13, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Milliman et al. (US 2020/0211139) in view of Donnelly et al. (US 6,049,776) and in further view of Official Notice.
Concerning claims 10-13, while Milliman and Donnelly teach the computer implemented method of claim 2, Milliman and Donnelly do not specifically teach the computer implemented method of claim 1, further comprising the first computing system 
receiving via network communication from the third computing device a reply to the invitation to the officer eligible for off-duty work corresponding to the first record (claim 10);
the reply comprising an acceptance and the method further comprising a step of the first computing system delaying for a determined period of time after the first computing system receives the reply, and then communicating to the third computing device a reminder of the off-duty job
the reply comprising a rejection and the method further comprising a step of the first computing system automatically communicating, via network communication, to a fourth computing device, an invitation to the officer eligible for off-duty work corresponding to a second record for an officer eligible for off-duty work, the invitation being an invitation to perform the off-duty job (claim 12); 
the first computing system delaying a determined time period after communicating the invitation, and if the first computing system has not received from the third computing device a reply to the invitation by the end of the delay, then the first computing system automatically communicating, via network communication, to a fourth computing device, an invitation to the officer eligible for off-duty work corresponding to a second record for an officer eligible for off-duty work, the invitation being an invitation to perform the off-duty job (claim 13).
	It is officially noticed that, after inviting an employee to accept an overtime assignment, the employee might send a response within a specified time period, that the response may be either an acceptance or rejection, sending the employee a reminder of the assignment beforehand if the employee accepted the assignment, offering the assignment to the next employee on the sorted list if the response were a rejection or if the first employee did not respond in a specified time period was old and well well known at the before the effective filing date of the invention.  As an example, during the examiner’s supervision of engineering testing labs and engineering field technicians, it was common practice to give a time limit for a technician to respond to an offer of overtime work; if the offer were accepted, to provide the technician with a reminder before the event; and if the offer were rejected or not responded to within the time limit to offer the job to the next technician on the list.  It would have been obvious to one of ordinary skill in 
Concerning claims 19 and 20, while Milliman and Donnelly teach the computer implemented method of claim 15, Milliman, Donnelly and InTime do not specifically teach the method further comprising a step of the first computing system automatically communicating a first report to the third computing device (claim 19) or the computer implemented method of claim 19, further comprising a step of the first computing system automatically communicating a second report to a fifth computing device of a department employing the officer (claim 20).
It is officially noticed that communicating a first report to the employee who worked the overtime assignment and a second report to the department employing to the employee who worked the overtime assignment was old and well well known at the before the effective filing date of the invention.  As an example, during the examiner’s supervision of engineering testing labs and engineering field technicians, it was common practice to provide a report of the overtime work to the technician, usually on the technician’s pay stub, and to provide a report to the department employing to the employee, usually in departmental accounting reports.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include reports to the officers and department in the method of Milliman and Donnelly since such reports provide an efficient means of cross-checking that the off-duty jobs had been billed correctly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683